f AS. ‘é

 

       
 
     
      

       
  
  

IN THE UNITED STATES 0 DISTRICT COURT
IN THE CASE OF

(1 COURT OF APPEALS O OTHER

below,

   
  

FOR

 
 

| oO. S. v. Cc. MAY { 2019

 

AT

 

        
  
   

  
  
   
 
   
 

| [Cues psseree ADEE
PERSON REPRESENTED (Show your full name) 14%) Defendant - Adult NUMBERS
2 (1 Defendant - Juvenile Judge
flee Mee 3 (1) Appellant sms
KWAS \ 4 (1 Probation Violator District Court
5 (J Supervised Release Violator
5 ( Habeas Petitioner Court of Appeals
CHARGE/OFFENSE (describe if applicable & check box—¥) cy. Felony 7 © 2255 Petitioner
(1 Misdemeanor 8 (J Material Witness
\ Bute F 1344S 4 S43 9 C1 Other (Specify)

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you now employed? C1 Yes O No &% Self-Employed
Name and address of employer: yy maaan Ge osu snd) &)\
~ a
IF YES, how much do you IF NO, give month and year of last employment?
? i ?
EMPLOY- earn per month? $ PPP * How much did you eam per month? $
MENT If married, is your spouse employed? OM Yes No
If you are a minor under age 21,
IF YES, how much does your what is the approximate monthly income
spouse eam per month? $ yas of your parent(s) or guardian(s)? $
INCOME Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
& form of rent payments, interest, dividends, retirement or annuity payments, or other sources? oO Yes J No
ASSETS | OTHER RECEIVED SOURCES
INCOME IF YES, give the amount $
received and identify the $
sources $
CASH Do you have any cash on hand or money in savings or checking accounts? a] Yes No IFYES, total amount? $ 1% O,00
Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
and clothing)? [} Yes [= No
VALUE DESCRIPTION
PROP- IF YES, give valueand $ 10 0080 p 10)
~ Sev Err
ERTY description foreach $ yo OoD
$ O,0d
= $ po oaDP
MARITAL STATUS List persons you actually support and your relationship to them
‘Single Total
DEPENDENTS Married No. of
Widowed Dependents
OBLIGATIONS Separated or Divorced
&
MONTHLY \
DEBTS DEBTS & DESCRIPTION TOTAL DEBT PAYMENT GAPPROX
MONTHLY BILLS fezasy” $ $ \
(Rent, utilities, loans, eeco $ $ 7S 5
charge accounts, etc.) Custiias Tha $ $ 1300
A / \2 LOO (epee Ty $C a)
Per LOTTO: ts 95
I certify under pe f perjury that thtoregoing is¢rte and correct.
SIGNATURE OF DEFENDANT [ Dat
(OR PERSON REPRESENTED)

new
